Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10-11, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelan (US2015/0310633) in view of Cohen (US2018/0330269).
To claim 1, Nelan teach a computer-implemented method for generating an improved map of field anomalies using digital images and machine learning models, the method comprising: 
obtaining a shapefile that defines boundaries (paragraph 0036) of an agricultural plot (paragraph 0031); 
obtaining a plurality of plot images from one or more image capturing devices that are located within the boundaries of the agricultural plot (paragraph 0031, ground images correspond to the recited plurality of plot images), wherein the one or more image capturing devices are mounted at a fixed location, a ground vehicle, or an unmanned aerial vehicle within the agricultural plot (paragraph 0028, camera is mounted to a helicopter, drone, or airplane); 
calibrating and pre-processing the plurality of plot images to create a plot map of the agricultural plot at a plot level (paragraph 0032); 
based on the plot map of the agricultural plot, generating a plot grid; 	based on the plot grid and the plot map, generating a plurality of plot tiles (paragraph 0038, the pixels of the image correspond to the recited plot grid and tiles); 	
based on the plurality of plot tiles, generating, using a first machine learning model (logic 1000, obvious in view of Fig. 10) and a plurality of first image classifiers corresponding to one or more first anomalies, a set of classified plot images that depicts at least one anomaly; 	based on the set of classified plot images, generating a plot anomaly map for the agricultural plot (paragraphs 0033, 0041, soil characteristic obtained by analysis correspond to the anomaly classification and where the SMI map corresponds to the recited anomaly map); 
transmitting the plot anomaly map to one or more controllers that control one or more agricultural machines to perform agricultural functions on the agricultural plot (paragraphs 0051, 0054).
But, Nelan do not expressly disclose machine learning.
However, reclassification of Nelan would have been considered as a learning model.
Cohen teach a computer-implemented method for generating an improved map of field anomalies using digital images and machine learning models, using a first machine learning model and a plurality of first image classifiers corresponding to one or more first anomalies, a set of classified plot images that depicts at least one anomaly (Figs. 15e, 21, paragraphs 0077-0078, 0093-0094); generating a plot anomaly map for the agricultural plot (Fig. 20, paragraph 0093); and transmitting the plot anomaly map to one or more controllers that control one or more agricultural machines to perform agricultural functions on the agricultural plot (Figs. 1, 21, paragraphs 0046, 0094).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Cohen into the method of Nelan, in order to apply machine learning model in classification.

To claim 11, Nelan and Cohen teach one or more non-transitory storage media storing instructions which, when executed by one or more computing devices, cause the one or more computing devices to perform (as explained in response to claim 1 above).



To claims 8 and 18, Nelan and Cohen teach claims 1 and 18.
Nelan and Cohen teach wherein the calibrating and pre-processing of the plurality of plot images to create the plot map of the agricultural plot at the plot level comprises performing one or more of: calibrating the plurality of plot images, stitching the plurality of plot images at the plot level to create the plot map, or correcting one or more colors depicted in the plurality of plot images (Cohen, Figs. 25, 27, paragraphs 0054, 0077, 0100, 0103).

To claims 10 and 20, Nelan and Cohen teach claims 1 and 11.
Nelan and Cohen teach wherein the plot anomaly map for the agricultural plot comprises one or more specific anomaly maps, each specific anomaly map depicting a specific anomaly identified for the agricultural plot (Cohen, Figs. 2, 27, paragraphs 0051, 0101, 0103).



Claims 2-7, 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelan (US2015/0310633) in view of Cohen (US2018/0330269) and Johnson et al. (US2015/0278640).
To claims 2 and 12, Nelan and Cohen teach claims 1 and 11.
Nelan and Cohen teach wherein the shapefile is generated by performing: obtaining a plurality of aerial images of an agricultural field (Cohen, Fig. 1, paragraph 0043); calibrating and pre-processing the plurality of aerial images to create a field map of the agricultural field at a field level (Cohen, Figs. 3a, 29, paragraphs 0052, 0077, 0101, 0107); based on the plurality of field tiles, generating, using a second machine learning model and a plurality of second image classifiers corresponding to one or more second anomalies, a set of classified field images that depicts at least one anomaly (Cohen, Figs. 12, 21, paragraphs 0077, 0094, 0101); based on the set of classified field images, generating a field anomaly map for the agricultural field (Cohen, Fig. 12, 21, paragraphs 0077, 0094, 0101); based on the field anomaly map, generating the boundaries for the agricultural plot (Cohen, paragraph 0054), but Nelan and Cohen do not expressly disclose based on the field map of the agricultural field, generating a field grid; based on the field grid and the field map, and generating a plurality of field tiles.
	Johnson teach based on the field map of the agricultural field, generating a field grid; based on the field grid and the field map, and generating a plurality of field tiles (Figs. 11-12, paragraphs 0003, 0007, 0116, 0183), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Nelan and Cohen, in order to effectively further image data associated with anomalies of large land mass.

To claims 3 and 13, Nelan, Cohen and Johnson teach claims 2 and 12.
Nelan, Cohen and Johnson teach wherein the agricultural plot is a part of the agricultural field (Cohen, paragraphs 0043, 0046, 0054).

To claims 4 and 14, Nelan, Cohen and Johnson teach claims 2 and 12.
Nelan, Cohen and Johnson teach wherein the plot anomaly map has a higher-level of detail than the field anomaly map (Cohen, Fig. 27, paragraphs 0101, 0103, 0106); wherein the plurality of first image classifiers has a higher-level of detail than the plurality of second image classifiers (Cohen, Fig. 21, paragraph 0094); wherein the plurality of first image classifiers includes two or more of: one or more interrow image classifiers, one or more weed image classifiers, one or more bare soil classifiers, one or more lodging classifiers, or one or more standing water classifiers (Cohen, Fig. 24, paragraph 0099); wherein the one or more first anomalies have a higher-level of detail than the one or more second anomalies (Cohen, Fig. 24, paragraph 0099).

To claims 5 and 15, Nelan, Cohen and Johnson teach claims 2 and 12.
Nelan, Cohen and Johnson teach wherein the shapefile is used to control the one or more image capturing devices configured to capture the one or more plot images from the agricultural plot defined by the boundaries (Cohen, Fig. 2, paragraphs 0049-0051, 0054, 0100).

To claims 6 and 16, Nelan, Cohen and Johnson teach claims 2 and 12.
Nelan, Cohen and Johnson teach wherein the plurality of plot images is captured by the one or more image capturing devices as the one or more image capturing device are controlled based on contents of the shapefile specifying the boundaries of the agricultural plot (Cohen, Fig. 2, paragraphs 0049-0050, 0054).

To claims 7 and 17, Nelan, Cohen and Johnson teach claims 2 and 12.
Nelan, Cohen and Johnson teach wherein the one or more image capturing devices are installed on any of: moving farming equipment, stationary farming equipment, stationary posts, stationary structures, handheld devices, or mobile devices (Cohen, Fig. 1, paragraph 0046).




Claims 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelan (US2015/0310633) in view of Cohen (US2018/0330269) and Wiltz (“Edge TPU from Google Brings AI to Embedded, Mobile Devices”).
To claims 9 and 19, Nelan and Cohen teach claims 1 and 11.
Nelan and Cohen teach wherein the calibrating and pre-processing of the plurality of plot images to create the plot map of the agricultural plot at the plot level (Fig. 22, paragraphs 0093, 0096), but Nelan and Cohen do not expressly being performed by an edge tensor processing unit (Edge TPU).
	Wiltz teach using an edge tensor processing unit to run high performance machine learning applications directly on mobile and embedded devices (pages 1-2, allows engineers to build and train machine learning models in the cloud and have them run actions and predictions at the edge in mobile devices and embedded systems), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Nelan and Cohen, in order to provide effective processing hardware to run.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        September 28, 2022